Citation Nr: 0917852	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2007, and the case has since been returned to the Board for 
appellate review.

A hearing was held on August 23, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for 
a skin disorder and for a foot disorder.  However, during the 
pendency of the appeal, the RO granted those benefits in a 
January 2009 rating decision.  Accordingly, the issues of 
entitlement to service connection for a skin disorder and 
foot disorder no longer remain in appellate status, and no 
further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Reason for Remand:  To obtain a clarifying medical opinion. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In November 2007, the Board observed that the Veteran's 
service treatment records showed that he had sought treatment 
for stomach trouble at which time the treating physician 
listed his impression as anxiety.  The Veteran returned with 
continuing complaints in October 1962, and he was assessed as 
having gastritis.  It was also noted that peptic ulcers 
needed to be ruled out.  In addition, Board noted that the 
Veteran's post-service medical records documented him as 
having been diagnosed with peptic ulcer disease.  As such, 
the Board found that a VA examination and medical opinion 
were necessary for the purpose of determining the nature and 
etiology of any and all ulcers that may be present.

Following the November 2007 remand, the Veteran was afforded 
a VA examination in November 2008.  However, the examiner 
stated that he could not resolve the issue without resort to 
mere speculation.  In this regard, he explained that an H. 
pylori infection is commonly associated with peptic ulcer 
disease and that the Veteran did have some gastrointestinal 
symptoms in service that were possibly manifestations of 
peptic ulcer disease.  He also noted that the Veteran had a 
significant gastrointestinal bleed due to peptic ulcer 
disease years after his separation from service.  The 
examiner further commented that there was no evidence of 
active peptic ulcer disease or complications on examination, 
but indicated that the Veteran was sero-positive for H. 
pylori.  He stated that it would be speculation to conclude 
that the Veteran contracted H. pylori in service and later 
developed a significant bleeding ulcer as a result. 

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Board finds that a clarifying medical opinion is 
necessary to determine the nature and etiology of any ulcers 
that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the Veteran's claims 
folder to the November 2008 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any ulcers that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records.  
The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current ulcers are 
related to his symptomatology in service 
or are otherwise causally or 
etiologically related to his military 
service.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




